Case 5:20-cv-01028-KK Document 25 Filed 04/16/21 Page 1 of 1 Page ID #:2801




1                                             JS-6
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
9
10       ANDREA V.,1                                 Case No. EDCV 20-1028-KK
11                               Plaintiff,
12                          v.                       JUDGMENT
13       ANDREW M. SAUL, Commissioner of
         Social Security,
14
                                 Defendant.
15
16
17            Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21       Dated: April 16, 2021
22                                              HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
23
24
25
26
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
